DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/amendments, filed 11/10/21, with respect to the rejection(s) of claim(s) 1-22 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as given herein.
It is noted that applicant has not specified where each of the amendments are supported/disclosed within the specification. It is hereby requested that applicant specify where support for each and all amendments is provided for in the specification. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it employs legal phraseology, such as the term comprises.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.

It is noted that the claims are replete with intended use clauses. The “to convey…”, “to actuate…”, “to…”, “such that…”, “is to…”, “thereby…”, “to store…”, “to pump…”, and other similar clause are directed to the intended use, purpose, and/or desired results to be achieved.
As to claim 1 it appears as if the claim should read as “the first fluid actuator is configure to actuate….”
	As to claim 10, it is noted that the claims do not structurally define a microfluidic chamber. However, in view of the drawings (Figs. 7-8, 16), it is noted that such a chamber is not an enclosed structure, or structure that surrounds the fluidic actuators. The chambers appear to be indentions, grooves, steps, etc. formed by a wall (change in wall width) of the of the output channel. 
	It is noted that each item in the list of alternatives in each of the groups of claims 15 are not structurally defined, distinguished from each other.  All of the alternatives are not mutually exclusive. For example, in claim 15, reaction chamber can be a reservoir and vice versa. Furthermore, the other chambers, columns can be categorized as reservoirs and/or reaction chambers.  The names of the respective structures do not necessarily provide for and structural limitations of the structures.
	It is noted that any structure capable producing, providing force to a fluid resulting in movement/flow of the fluid is an “inertial pump”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 17, it is unclear what is the structural nexus/connectivity to the prior positively claimed elements. The controller is not required to be structurally connected to anything. It appears as if the claim should read as “a controller coupled to the first fluid actuator and includes…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levitan et al., US 2007/0240989 in further view of Blaga et al., US 2010/0303687.
Levitan discloses that FIG. 1 schematically depicts one embodiment of a microfluidic two-stage mixer, comprising inlet ports 1-10, 1-20, and 1-30 leading to channels 1-40, 1-50, and 1-80 respectively (first and second channels including liquids connected to a third channel). Channels 140 and 1-50 conjoin to a Y-junction 1-60 and lead to channel 1-70, containing a nonlinear electrokinetic mixer (first fluidic actuator in third channel). Channels 1-70 and 1-80 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
	Levitan does not discloses a controller as claimed. 

Blaga discloses a microfluidic device comprising a first channel (107) and a second channel (108) that are fluidically connected to a mixing channel (110) (output channel). A first in-line diaphragm valve (507) is placed along the first channel. The channels are connected at a common junction. A second in-line diaphragm valve (505) is placed along the second channel. Two in-line valves (511 and 513; first and second fluid actuators; membrane/diaphragm 
As to claims 1, 11, 13, and 20-22, the device includes a programmed computer (controller) that controls the device to transport and mix fluids within the device. (paragraphs 0009, 93, 142, claim 35). 
	As to claims 14-15, the mixing channel can have a chamber of variable cross-sectional area. The shape of the chamber can be oval 201, spherical, or rectangular. In some embodiments of the invention, the chamber can be irregularly shaped to improve mixing of fluids passing through the chamber. (paragraph 0088, 0145 Fig. 10). By pneumatically actuating the valves in various sequences, liquids can be pumped between chambers. The chambers can be provided with reagents to allow reactions. (paragraph 0144).  The device can include one or more reservoirs capable of containing a sample or a reagent (e.g., enzymes, labeled nucleotides, affinity reagents). The reservoir is preferably fluidly coupled to one or more of the microchannels or valves. (paragraphs 0090, 93, 147-149). 
It would have obvious to and within the common sense, predictability, routine skill and knowledge of one of ordinary skill in the art before the effective filing date of the invention to employ a programmed computer to control the flow of liquids within the device Levitan based upon properties/characteristics as taught Blaga.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobson; Stephen C. et al. and Bek; Fritz disclose flowing fluid through channel devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798